Case: 19-11380     Document: 00515902162         Page: 1     Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 16, 2021
                                  No. 19-11380
                                                                     Lyle W. Cayce
                               Conference Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Guadalupe Hernandez-Saldivar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-603-1


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Guadalupe
   Hernandez-Saldivar has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Herndandez-Saldivar has not filed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11380    Document: 00515902162          Page: 2   Date Filed: 06/16/2021




                                  No. 19-11380


   a response. We have reviewed counsel’s brief and the relevant portions of
   the record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                       2